      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.334 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   COREY BERNARD GREEN,                               Criminal Case No. 18-cr-2249-AJB-1
                                      Petitioner,       Civil Case No. 20-cv-00632-AJB
12
     v.
13                                                      ORDER:
     UNITED STATES OF AMERICA,
14
                          Respondent.                   (1) GRANTING PETITIONER’S
15                                                      MOTION FOR RECONSIDERATION,
                                                        (Doc. No. 88); AND
16
17                                                      (2) GRANTING PETITIONER’S
                                                        MOTION FOR EXTENSION OF
18
                                                        TIME, (Doc. No. 101)
19
20         This matter arises out of Petitioner Corey Bernard Green’s (“Green”) 28 U.S. Code
21   § 2255 motion to vacate, set aside, or correct sentence. (Doc. No. 61.) Presently before the
22   Court is (1) Green’s motion for reconsideration of the Court’s August 24, 2020 Order
23   Finding Waiver of Attorney-Client Privilege and Compelling Disclosure, (Doc. No. 88);
24   and (2) Green’s motion for extension of time, (Doc. No. 101). The Court held a hearing on
25   Green’s motion for reconsideration on November 2, 2020. (Doc. No. 97.) Confirming the
26   Court’s order at the hearing, the Court GRANTS IN PART Green’s motion for
27   reconsideration. Furthermore, the Court GRANTS Green’s motion for extension of time.
28
                                                    1
                                                                      Criminal Case No. 18-cr-2249-AJB-1
                                                                          Civil Case No. 20-cv-00632-AJB
      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.335 Page 2 of 6



1    I.    BACKGROUND
2          On April 1, 2020, Green filed a § 2255 Petition to vacate her 151-month sentence
3    for distribution of fentanyl resulting in death. (Doc. No. 61.) In her Petition, Green argues
4    she was provided ineffective assistance of counsel by Elizabeth Barros, Caitlin Howard,
5    and Federal Defenders, Inc. during the plea negotiation process. Green alleges she was
6    coerced into the plea, and her counsel gave erroneous advice. (Id. at 4.) The Court set a
7    briefing schedule and ordered the Government to respond. (Doc. No. 62.) On July 6, 2020,
8    the Government filed a motion to compel waiver of the attorney-client privilege, and
9    compel disclosure associated with the waiver. (Doc. No. 67-1.) The Government noted that
10   the waiver it is seeking “is not unlimited, and the Court should grant the waiver only as to
11   the issues raised by Defendant in his or her habeas petition.” (Id. at 3.) In addition, the
12   Government sought “all communications in whatever form, including but not limited to:
13   any writings, memos, notes to the file, billing records, emails, letters, documents, records,
14   and or similar materials concerning events and facts related to Defendant’s claims of
15   ineffective assistance of counsel,” (id. at 4), and “a declaration addressing all
16   communications with Defendant related to the ineffective assistance of counsel claims
17   raised in Defendant’s habeas petition.” (Id.)
18         On July 20, 2020, Green filed a motion to appoint counsel and opposition to the
19   Government’s proposed order regarding the attorney-client privilege. (Doc. No. 74.) Green
20   sought appointment of counsel for the limited purpose of: (1) advising Green on whether
21   she wishes to waive her attorney-client privilege; and (2) assisting Green in litigating the
22   proper scope of any waiver and related discovery issues. (Doc. No. 74 at 2.) On July 21,
23   2020, the Court granted Green’s motion for appointment of independent counsel, and
24   appointed CJA attorney David Zugman. (Doc. Nos. 75, 76.)
25         On August 20, 2020, CJA attorney Zugman filed a status report, and stated he
26   believes “Green understands that to the extent her claim is that the advice she received
27   constituted coercion and ineffective assistance of counsel, she waives her privilege with
28
                                                     2
                                                                      Criminal Case No. 18-cr-2249-AJB-1
                                                                          Civil Case No. 20-cv-00632-AJB
      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.336 Page 3 of 6



1    respect to those communications.” (Doc. No. 81 at 2.) Zugman also apprised that he was
2    “in the process of providing the discovery materials that are not covered by the protective
3    order to Green.” (Id.) Zugman also added that he did not believe that Green was interested
4    in his advice. (Id.)
5           On August 24, 2020, the Court found that Green’s attorney-client privilege was
6    waived only “with respect to all communications between Defendant and [her] attorneys
7    Elizabeth Barros, Caitlin Howard and Federal Defenders, Inc. . . . concerning events and
8    facts related to Defendant’s claims of ineffective assistance of counsel in the above-
9    referenced cases.” (Doc. No. 82 at 1.) The Court also granted the Government’s motion to
10   compel discovery, and directed Elizabeth Barros, Caitlin Howard, and Federal Defenders,
11   Inc. to disclose all communications between Green and Federal Defendants concerning the
12   events and facts related to Green’s claims of ineffective assistance of counsel. (Id. at 2.)
13   Lastly, the Court ordered that Federal Defenders provide the Government with a
14   declaration addressing all communications with Green that relate to the ineffective
15   assistance of counsel claims on or before September 14, 2020. (Id.)
16          On September 30, 2020, Elizabeth M. Barros and Caitlin E. Howard of Federal
17   Defenders filed a motion for reconsideration. Federal Defenders argues it has a duty to
18   refuse the United States’ overbroad request. Federal Defenders also argue the Court should
19   reconsider its disclosure order because the Government has not provided good cause for its
20   request and has failed to provide specific reasons why the disclosure is necessary. (Doc.
21   No. 88 at 8.) Federal Defenders also assert that “regardless of whether some discovery is
22   appropriate, no authority exists to order undersigned counsel to provide declarations.” (Id.
23   at 88 at 9.) The Government opposed the motion, arguing that “[t]he discovery being
24   requested will shed light on the communication between Defendant Green and [her]
25   attorneys Barros and Howard.” (Doc. No. 91 at 2.) Zugman also filed a response, stating
26   “Green would ask that Federal Defenders’ request be honored such that Federal Defenders
27   be required to disclose their notes at a testimonial hearing. This route would satisfy the
28
                                                  3
                                                                     Criminal Case No. 18-cr-2249-AJB-1
                                                                         Civil Case No. 20-cv-00632-AJB
      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.337 Page 4 of 6



1    ethical concerns of Federal Defenders and gives the United States access to attorney-client
2    notes.” (Doc. No. 92 at 4.) Zugman also filed a motion to withdraw as counsel and to
3    appoint successor counsel, stating that Green has unequivocally asked Zugman to withdraw
4    as Green believes “Counsel has damaged her case by waiving matters beyond the waiver
5    that she authorized.” (Doc. No. 94 at 2.)
6          The Court held a hearing on Green’s motion for reconsideration, and attorney
7    Zugman’s motion to withdraw as counsel on November 2, 2020. (Doc. No. 97.) In addition
8    to granting Green’s motion for reconsideration in part, the Court allowed Zugman to
9    withdraw from the case, and appointed CJA attorney David Baker (“Baker”) to serve as
10   counsel for Green. (Id.) The Court set a status hearing to confirm Baker’s appointment on
11   November 9, 2020. At the November 9, 2020 status hearing, Baker confirmed appointment
12   as counsel, and the Court ordered that records reflecting communications relevant for
13   Green’s ineffective assistance of counsel claim be lodged for the Court’s in-camera review
14   by November 30, 2020. The Court set a status hearing for December 14, 2020 at 3:00 PM.
15   The Court also set an evidentiary hearing for January 22, 2020 at 09:00 AM and ordered
16   the Government to issue writ to have defendant transferred to Southern District of
17   California as soon as possible. On November 30, 2020, Green filed a motion for extension
18   of time to lodge the records for the Court’s in-camera review.
19   II.   DISCUSSION
20         A.     Motion for Reconsideration
21         To confirm the Court’s order at the November 2, 2020 hearing, the Court GRANTS
22   IN PART Green’s motion for reconsideration. First, it is undisputed that “all agree that
23   Green must waive the attorney-client privilege at least with respect to the specific advice
24   that is claimed to be ineffective.” (Doc. No. 92 at 2.) However, because of the nature of the
25   instant case, particularly the issues raised by Federal Defenders, the interests of justice
26   favor holding an evidentiary hearing as a Court-supervised forum for Federal Defenders to
27   testify and disclose their privileged communications with Green. Indeed, Section 2255
28
                                                   4
                                                                      Criminal Case No. 18-cr-2249-AJB-1
                                                                          Civil Case No. 20-cv-00632-AJB
      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.338 Page 5 of 6



1    requires that the district court grant a petitioner’s motion to hold an evidentiary hearing
2    “unless the motion and the files and records of the case conclusively show that the prisoner
3    is entitled to no relief.” 28 U.S.C. § 2255; see U.S. v. Burrows, 872 F.2d 915, 917 (9th Cir.
4    1989). Here, there is a genuine dispute over the scope of the Government’s disclosure
5    request. The Government’s opposition brief does not provide much objection, other than
6    to broadly reassert that they are entitled to communications to further defend against the
7    § 2255 Petition. As such, the Court GRANTS IN PART Green’s motion for
8    reconsideration to the extent she seeks for disclosure be provided in a court-supervised
9    forum instead of written discovery. This will provide the Government with the evidence it
10   needs to respond to the § 2255 Petition. Because it is undisputed that Green must waive
11   the attorney-client privilege, that portion of the disclosure order may remain unchanged.
12         B.     Motion for Extension of Time
13         The Court originally set a November 30, 2020 deadline for Green to lodge with the
14   Court records pertaining to communications relevant to Green’s ineffective assistance of
15   counsel claim. (Doc. No. 98.) Specifically, the documents to be lodged should include all
16   communications between Green and her prior attorneys Elizabeth Barros, Caitlin Howard,
17   and Federal Defenders, Inc. concerning the events and facts related to Green’s claims of
18   ineffective assistance of counsel. Attorney Baker for Green moves for an extension of time
19   to December 15, 2020 to lodge records for the Court’s in-camera review. (Doc. No. 101.)
20   As the ground for the motion, counsel states he has “worked to communicate with
21   Defendant. Counsel has communicated with Ms. Green via E-mail. To date we have been
22   unsuccessful in having phone interviews.” (Declaration of David Baker, Doc. No. 101 at
23   4.) Baker further declares, “[a]fter reviewing all documents it is clear we [cannot] file
24   lodgment without first having extensive interviews with Ms. Green. An extension, through
25   and including December 15, 2020, is necessary to communicate with Ms. Green.” (Id.)
26   Thus, upon review of Green’s request, and good cause appearing, the Court GRANTS
27   Green’s motion for an extension of time.
28
                                                   5
                                                                      Criminal Case No. 18-cr-2249-AJB-1
                                                                          Civil Case No. 20-cv-00632-AJB
      Case 3:18-cr-02249-AJB Document 102 Filed 12/04/20 PageID.339 Page 6 of 6



1           Additionally, attorney Baker seeks clarification on the scope of representation. (Id.)
2    The Court clarifies that Baker is to serve as counsel for Green for the purpose of (1)
3    litigating the proper scope of the waiver of attorney-client privilege, (2) addressing any
4    related discovery issues, (3) representing Green at the evidentiary hearing, and (4) drafting
5    a reply brief in support of Green’s § 2255 Petition. Also, Baker seeks clarification as to
6    whether he is ordered to lodge the relevant documents. The Court confirms Baker is to
7    lodge the documents directly with the Court, via the Court’s efile email account at
8    efile_battaglia@casd.uscourts.gov.
9    III.   CONCLUSION
10          Based on the foregoing, the Court: (1) GRANTS IN PART Green’s motion for
11   reconsideration, (Doc. No. 88), and (2) GRANTS Green’s motion for extension of time,
12   and must lodge the requested documents by December 15, 2020. (Doc. No. 101). Federal
13   defenders have already culled the responsive documents and so there should be no further
14   need to extend these dates and deadlines. In light of the change in deadline for Green to
15   lodge documents with the Court, the Court CONTINUES the status hearing set for
16   December 14, 2020 to January 11, 2021 at 3:00 PM.
17          The evidentiary hearing date is confirmed, and government counsel must commence
18   arrangements to transfer Ms. Green to this district for the hearing and with recognition of
19   travel circumstances and quarantines required by the COVID-19 pandemic.
20
21          IT IS SO ORDERED.
22   Dated: December 4, 2020
23
24
25
26
27
28
                                                   6
                                                                      Criminal Case No. 18-cr-2249-AJB-1
                                                                          Civil Case No. 20-cv-00632-AJB
